In re Roberts, Lizbeth; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Franklin, 5th Judicial District Court, Div. “A”, No. 25,311; to the Court of Appeal, Second Circuit, No. 22621-KH.
Denied on the showing made. Neither relator’s enumerated claim of coerced guilty plea, nor many of the arguments made in support of the claim, was expressly urged in the petitions she filed in the courts below. Claims 2 and 3 are not shown to have merit sufficient to warrant relief from this Court.
HALL, J., recused.